                    Case 1:19-cv-12564-MBB Document 1-5 Filed 12/23/19 Page 1 of 2


Adriana Lafaille

From:                                  ice-foia@dhs.gov
Sent:                                  Monday, July 01, 2019 10:22 AM
To:                                    Adriana Lafaille
Subject:                               ICE Clarification Request FOIA Number 2019-ICFO-44476


                                    July 01, 2019

Adriana Lafaille
American Civil Liberties Union
211 Congress Street
Boston, MA 02110

RE:    ICE FOIA Case Number 2019-ICFO-44476

This e-mail is in regards to your June 21, 2019 ICE FOIA request for 1. all Homeland Security Investigations (HSI) memoranda,
documentation, and/or reports relating to an individual’s verified or suspected gang affiliation, whether addressed to an “Alien File” or
sent to any other agency or sub-agency, including the Immigration and Customs Enforcement’s (ICE) Office of Chief Counsel (OCC),
ICE Enforcement and Removal Operations (ERO), the Boston Immigration Court, U.S. Citizenship and Immigration Services,
Department of Homeland Security (DHS) Office of Intelligence and Analysis, and the U.S. Attorney’s Office. Please do not redact the
zip code, country of origin, year of birth, or basis for gang affiliation. This request is limited to memoranda, documentation or reports
created or submitted by HSI in Massachusetts between September 1, 2015 and the date of the search. 2. All correspondence between
HSI Special Agent Sean Connolly and DHS Office of Intelligence and Analysis, ICE’s National Gang Unit, ICE OCC and/or ICE
ERO. This request is limited to correspondence between May 1, 2017 and October 31, 2017, and between January 1, 2019 and the
date of the search. 3. All correspondence between HSI Special Agent Sean Connolly and the Boston Police Department (BPD), Boston
Regional Intelligence Center (BRIC), Chelsea Police Department, Everett Police Department, Nantucket Police Department, New
Bedford Police Department, Pittsfield Police Department, Revere Police Department, the Massachusetts State Police, and/or any
school district employees in Massachusetts between September 1, 2015 and the date of the search. 4. All documents mentioning East
Boston High School (EBHS), Chief Eric Weston, Lt. Kenneth Badgett, Lt. James Giardina, Sgt. Gabriel Rosa and/or Officer Roy
Ercolano, including communications with each of these individuals, between January 1, 2015 and the date of the search. 5. All
documents mentioning the BPD-ICE Task Force or Boston Police Sergeant Detective Gregory Gallagher, between January 1, 2015
and the date of the search. 6. All communications with Boston Police Sergeant Detective Gregory Gallagher or another member of the
BPD-ICE task force between May 1, 2017 and October 31, 2017, and between January 1, 2019 and the date of the search. 7. All
documents related to Operation Matador or any other enforcement operations targeting gang members or associates in Massachusetts.
8. All documents reflecting DHS Office of Intelligence and Analysis’ access to the BRIC’s gang database and other databases
containing information about the suspected gang affiliation of Massachusetts individuals. 9. All memoranda of understanding or other
agreements pertaining to the sharing of intelligence or information with state and local law enforcement in Massachusetts, including
but not limited to agreements with the Commonwealth Fusion Center, the Massachusetts State Police, BRIC, and the Boston Police
Department. 10. Policy directives, internal memos, or other guidance, whether formal or informal, related to the practices and
procedures for screening individuals for possible gang involvement, including but not limited to (a) unaccompanied minors; (b)
nationals of Mexico, El Salvador, Honduras, and/or Guatemala; (c) any other category of individual with cases pending before U.S.
Citizenship and Immigration Services or the Executive Office of Immigration Review. (see request for 11-14).

After careful review of your FOIA request, we determined that your request is too broad in scope, did not specifically
identify the records which you are seeking, or only posed questions to the agency. Records must be described in
reasonably sufficient detail to enable government employees who are familiar with the subject area to locate records
without placing an unreasonable burden upon the agency. For this reason, §5.3(b) of the DHS regulations, 6 C.F.R. Part 5,
require that you describe the records you are seeking with as much information as possible to ensure that our search can
locate them with a reasonable amount of effort. Whenever possible, a request should include specific information about
each record sought, such as the date, title or name, author, recipients, and subject matter of the records, if known, or the
ICE program office you believe created and/or controls the record. The FOIA does not require an agency to create new
records, answer questions posed by requesters, or attempt to interpret a request that does not identify specific records.

Please resubmit your request containing a reasonable description of the records you are seeking. Upon receipt of a
perfected request, you will be advised as to the status of your request.

                                                                   1
                  Case 1:19-cv-12564-MBB Document 1-5 Filed 12/23/19 Page 2 of 2


If we do not hear from you within 30 days from the date of this letter, we will assume you are no longer interested in this
FOIA request, and the case will be administratively closed. Please be advised that this action is not a denial of your
request and will not preclude you from filing other requests in the future.




Sincerely,

ICE FOIA




                                                              2
